Citation Nr: 1550804	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for residuals of pneumonia, including obstructive lung disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

In a May 2007 decision, the Department of Veterans Affairs (VA) Regional Office (RO) confirmed and continued prior denials of entitlement to service connection for residuals of pneumonia and a hearing loss disability, finding the Veteran had not submitted new and material evidence to reopen these claims.  The RO also denied his claims of entitlement to service connection for bronchitis and a TDIU.  He disagreed with those decisions, and this appeal ensued.

In February 2011 the Veteran had a hearing at the RO before a Veterans Law Judge (VLJ) who since has retired from the Board of Veterans' Appeals (Board/BVA), in other words a Travel Board hearing.  A transcript of that hearing is of record, however.

In June 2011 the Board reopened the claims of entitlement to service connection for residuals of pneumonia and a hearing loss disability.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead remanded them, along with the claim for service connection for bronchitis, for further development.  The Board also remanded the claim for a TDIU since inextricably intertwined with those other claims.

The Board again remanded the claims in February 2012 and July 2013.

Because of the prior judge's retirement, the Veteran had an additional hearing before the Board in October 2013, this time however using videoconferencing technology.  A transcript of this additional hearing also is of record.

In a subsequent January 2014 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss but again remanded his remaining claims for still further development.  And for reasons and bases that will be discussed, the Board finds there was compliance, certainly substantial compliance, with the mandates of that remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  So in this decision the Board is adjudicating these remaining claims.

Note also the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  Bronchitis was not incurred in or aggravated by the Veteran's service and is not otherwise etiologically related to or the result of his service.

2.  Similarly, the Veteran does not have residuals of pneumonia, including obstructive lung disease, owing to his service.

3.  As well, he does not have any service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for bronchitis.  38 U.S.C.A. §§ 1101, 1103(a), 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2015).

2.  The criteria are not met for entitlement to service connection for residuals of pneumonia, including obstructive lung disease.  38 U.S.C.A. §§ 1101, 1103(a), 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2015).

3.  The criteria also are not met for a TDIU, including for extra-schedular referral.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has met all statutory and regulatory notice-and-duty-to-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, to this end, the Veteran was provided this required notice and information in March and June 2007 letters, prior to the initial adjudication of his claims, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of these claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also as mentioned has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  

The RO sought to obtain the Veteran's available service treatment records (STRs), pertinent post-service VA treatment records, Social Security Administration (SSA) records, and private treatment records.

Unfortunately, the National Personnel Records Center (NPRC), which is a military records repository, has confirmed the Veteran's STRs were destroyed in a 1973 fire there and, consequently, are not available for consideration in this appeal.  In an April 2008 memorandum, the RO stated that it had determined the STRs were unavailable for review.  As required, the RO listed the attempts made to obtain these records.  When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v.  Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

To this end, VA must advise the Veteran of his right to support his claim and try and compensate for this missing evidence by submitting alternate sources of evidence, including service treatment or personnel records or lay evidence such as "buddy" affidavits or statements.  Id.; see also 38 C.F.R. § 3.159(e); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty also includes the obligation to search for alternative records, such as by having the Veteran complete and return VA Form 13055 allowing for the search for evidence from the National Archives and Records Administration (NARA) or for extracts or other evidence from the Surgeon General's Office (SGO)).

The Board must also point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation ("nexus") between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

In a March 2014 letter, the RO provided the Veteran notice concerning his claims for service connection covering VA's duty to assist in cases, as here, where the STRs are unavailable, including potential alternative sources of evidence he could submit and the submission of a Form 13055.  The letter was also sent in compliance with the January 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has been given an opportunity to submit any information that could help to reconstruct the missing service records or present alternative forms of evidence.  In short, all efforts to obtain the needed information have been exhausted, and further attempts would be futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes the records sought do not exist or that agency advises VA the requested records do not exist or that the custodian does not have them).

A July 2011 SSA response additionally indicates it could not send the medical records requested because there were none to send.  The Veteran was notified of that response from the SSA in a September 2011 letter.  

The RO also attempted to obtain the Veteran's VA treatment records dating from 1954 to the present, as additionally requested in the Board's January 2014 remand.  But negative responses were received from the VA Medical Centers (VAMCs) in Asheville and Salisbury, North Carolina, in March 2014.  The Veteran was duly informed in a May 2014 letter that the RO was unable to obtain records from these facilities.  Private treatment records requested by the Veteran have been obtained, however, including from Prime Care and Baptist Medical Center, which is an affiliate of Wake Forest University.

The Veteran also has been examined for necessary medical opinions concerning his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 
1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without" demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The August 2011 examination is adequate for rating purposes, as the examiner reviewed the claims file for the history of the alleged disabilities, examined the Veteran personally, and described the alleged disabilities in sufficient detail to enable the Board to make a fully informed decision regarding their purported relationship with the Veteran's military service.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not specifically challenged its adequacy or thoroughness, or the competence of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Legal Criteria

Establishing entitlement to service connection generally requires having probative (competent and credible) evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., nexus between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination of whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain conditions will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the year following service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection alternatively may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a "chronic", i.e., permanent disease in service and (ii) present manifestations of the same chronic disease or evidence of continuity of symptomatology since service.  This alternative entitlement, however, is only permitted for the conditions specifically designated as chronic by 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Bronchitis

The Veteran asserts that he has bronchitis because of his service.  But for the following reasons and bases, the Board finds that service connection is not warranted for this disease.

A June 2011 note from a private physician indicates the Veteran was seen at the physician's clinic for bronchitis.  Although this confirms he has been diagnosed with this disease, satisfying the first element of a service-connection claim, there is not additionally the required attribution of this disease to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In his March 2007 claim, the Veteran asserted that he has had bronchitis/pneumonia since 1953 when he was hospitalized in Salisbury, Austria.  As already conceded, his STRs unfortunately are unavailable, but a Daily Sick Report that is available confirms he was hospitalized in January 1953, while in service.  And although this record does not specify the reason for that hospitalization, he has asserted that he had pneumonia.  Thus, as his assertion is not contradicted by the evidence of record and is consistent with the personnel record from his service indicating he was hospitalized, the Board finds his assertion that he had pneumonia in service to be credible.  As a layman, he is competent to report having been told that he had pneumonia during that hospitalization while in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  But, to reiterate, there still has to be confirmation that he now has residuals of pneumonia (owing to that pneumonia in service) or some other disease, like bronchitis, because of his service, and unfortunately there is not this required indication.

During his October 2013 videoconference hearing before the Board, the Veteran testified that he had received private medical treatment soon after service for upper respiratory problems, indeed, within only approximately 4 months of separation.  He said that treatment was paid for by VA on a "fee-basis."  No records relating to that treatment have been obtained.

Regarding other treatment since service, the Veteran's private treatment records indicate he was treated for sinusitis and upper respiratory infections.  A June 1975 note from Dr. A.P. indicates he had treated the Veteran in November 1958 for acute sinusitis, in June 1959 for an acute upper respiratory infection, and in February 1960 and March 1971 for acute sinusitis. 

The Veteran's more recent records from the 1990s and 2000s indicate he was treated for bronchitis.  An August 1995 private treatment record indicates he reported he had "first developed symptoms in 1990.  He developed a bronchitis with cough and sputum, was treated with several antibiotics, and a Codeine-containing cough medicine."  The evaluating physician noted the Veteran had atopic diathesis with symptoms in the past of allergic rhinitis, conjunctivitis, and possibly bronchitis.  He was not on continuous medications for any lung condition.  

A February 1997 internal medicine record indicates the Veteran had allergic rhinitis and bronchitis that was then currently stable.  He was not on continuous medications for a lung condition.  A January 1999 private treatment record indicates he complained of a 12-day history of nasal and sinus congestion with mild headache and intermittent cough that was nonproductive, primarily at night.  He was diagnosed with an upper respiratory infection and over-the-counter treatments were recommended for cough and congestion.

A May 1999 private treatment record noted the Veteran had bronchitis in February and March of that year.  A November 1999 private treatment record indicates the evaluating physician suspected the Veteran had an "underlying allergic bronchitis, perhaps mild asthma."  He was given a prescription for Flovent and Allegra with an Aero chamber.  An August 2002 private emergency department report indicates he had a history of bronchitis.  An August 2002 private treatment record indicates he was suspected to have a bronchitis with tightness in his chest.  A November 2002 private treatment record noted he reported having voice problems that had begun six months earlier in conjunction with a bout of bronchitis.

A November 2003 private treatment record noted the Veteran had a history of allergic rhinitis, bronchitis, cough, mucus production, wheezing at times, and shortness of breath.  A May 2006 VA treatment record indicates he reported a history of bronchitis about once a year since 1954.  An August 2007 VA treatment record indicated he had bronchitis 4 weeks earlier, but also that it had resolved.  A June 2011 note from a private physician indicates the Veteran was seen at the physician's clinic for bronchitis.

During an August 2011 VA compensation examination, the Veteran asserted that he was subjected to bad weather and wet when hospitalized during service in Austria with pneumonia.  He stated that, when he got out of the military, he had bronchitis.  He told the examiner he had had bronchitis three times in the past year, alone.  He also stated his bronchitis usually lasted for a week or two.

Regarding etiology, the August 2011 VA compensation examiner found the Veteran had mild obstructive lung disease.  This VA examiner further found that the Veteran's then current mild obstructive lung disease was not caused by or a result of any treatment he had for bronchitis during military duty.  The examiner observed there were no proximate, post-military discharge medical records indicating the Veteran had a chronic lung condition including chronic bronchitis in the proximate, post-military discharge period.  He had had episodes of upper respiratory infections and bronchitis that resolved.  There was no medical evidence supporting the notion that his acute and episodic, upper respiratory infections and bronchitis were related to or residuals of any illness he was treated for in the military.  The examiner explained that most acute upper respiratory infections and pneumonia, instead, are due to microorganisms that are inhaled and in the air the person breaths.  Most bronchitis is caused by viral infection that is self-limiting and resolve.  

The Board finds the August 2011 VA examiner's opinion to be highly probative on the determinative issue of causation.  This VA examiner provided explanatory rationale for the opinion based on his review of the Veteran's claims file, so including available medical records, and the results of his physical examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In this Neives-Rodriguez decision, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

As the Veteran has not been shown to have a medical science background, he is considered a layman in the field of medicine and, thus, the Board finds the VA examiner's conclusion to carry more probative weight than the lay arguments made in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden, 125 F.3d at 1481.  The question of whether the Veteran has bronchitis or other respiratory disease because of his service or dating back to his service is too complex an issue to be determined merely based on lay observation alone.  Thus, his allegations concerning this lack probative value.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Moreover, bronchitis and the type of lung disease shown are not defined as chronic diseases according to 38 C.F.R. § 3.309(a), and thus the chronicity and continuity of symptomatology provisions of § 3.303(b) do not apply.  See 38 U.S.C.A. § 1101 (West 2014); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  

Additionally, the Veteran's assertion that he has had bronchitis since service is contradicted by the evidence of record.  His medical records do not show consistent or recurring complaints of a respiratory disorder for years after conclusion of his service.  The June 1975 note from Dr. A.P. indicates he had treated the Veteran in November 1958 for acute sinusitis (meaning for sudden-onset sinusitis), also in June 1959 for an acute upper respiratory infection, and again in February 1960 and March 1971 for acute sinusitis.  There is no evidence the Veteran was treated for bronchitis in the years immediately following his service.  Therefore, the Board does not find his assertion of having bronchitis since service to be credible.  In the appropriate circumstance, such as here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Further concerning this, the mere lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Because bronchitis is not a chronic disease according to § 3.309(a), the condition is  not eligible for presumptive service connection under 38 U.S.C.A. § 3.307(a) (2015).  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014).  There is no other evidence suggesting the Veteran has bronchitis that incepted during his service or that is otherwise related or attributable to his service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bronchitis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Pneumonia

The Veteran also asserts he has residuals of pneumonia because of his service.  But for the following reasons and bases, the Board finds that service connection also is not warranted for this additionally-claimed condition.

The August 2011 VA examination report indicates the Veteran had mild obstructive lung disease.  A January 2011 private medical statement from A.S., PA-C, showed a diagnosis of pneumonia of the left lower lobe, confirmed by X-ray.  But although this confirms the Veteran has been diagnosed with pneumonia and a respiratory disorder, albeit of this different type, in turn satisfying the first element of a service-connection claim, there is not additionally the required attribution of these disorders to his military service.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran has asserted that he was hospitalized for pneumonia in service while he was stationed in Austria.  And, as discussed above, Board finds this assertion that he had pneumonia in service to be credible, as it is supported by the Daily Sick report indicating he was hospitalized in January 1953.  As a layman, he is competent to report having been told he was diagnosed with pneumonia while in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The June 1975 letter indicated the Veteran was treated by Dr. A.P. in 1958 and 1959 for an acute upper respiratory infection, and in 1960 for acute sinusitis and again in 1971.  He more recently was treated for respiratory symptoms, often diagnosed as bronchitis, in the 1990s and 2000s.

During the August 2011 VA compensation examination, the Veteran recounted that he was hospitalized in Austria with pneumonia.  He was given turpen hyrate with codeine in the hospital.  He said the medication irritated his esophagus and stomach.  He believed the irritation to his esophagus and stomach had caused a problem in his lungs.  He reported having difficulty breathing.  

That August 2011 VA examiner noted that she had reviewed the claimed file for the relevant medical and other histories, including a chest X-ray taken during the examination.  As for the all-important question of etiology, she found that the X-ray did not show any current evidence of pneumonia anywhere in the Veteran's lungs.  His chest was normal.  He did not then presently have pneumonia.  She later reiterated that he did not have pneumonia now.  Moreover, he did not have any residuals of pneumonia from January of 2011.  He did not have a continuous or chronic pneumonia or residuals of pneumonia from his period of active duty in the military.  She accepted as true his assertion that he was hospitalized with pneumonia during his period of active duty.  But she ultimately determined that his acute pneumonia during military duty resolved and there was no evidence in the claims file that he had treatment by a medical provider for pneumonia or a chronic lung condition in the proximate post-military period.  He was seen for an acute upper respiratory infection in June 1959, which was not proximate to his military discharge period.  She explained that "[t]he nature of an 'Acute' condition is that it is not chronic and had a recent onset.  There is no medical evidence that the Veteran has any type of chronic lung condition in the proximate, post military discharge period."

The Board finds the August  2011 VA examiner's opinion to be highly probative as she provided a full rationale for the opinion based on a thorough review of the evidence of record and a complete physical examination, including an X-ray.  

As the Veteran has not been shown to have a medical science background, he is considered a layman in the field of medicine and, thus, the Board finds the VA examiner's conclusion to carry more probative weight than the lay arguments made in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden, 125 F.3d at 1481.  Whether the Veteran has a chronic respiratory disorder that is related to his in-service pneumonia is too complex an issue to be determined merely based on lay observation alone.  Thus, his allegations concerning this lack probative value.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Moreover, pneumonia and mild obstructive lung disease are not defined as chronic diseases under 38 C.F.R. § 3.309(a), and thus the chronicity and continuity of symptomatology provisions of § 3.303(b) do not apply.  See 38 U.S.C.A. § 1101 (West 2014); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

Additionally, the Veteran's assertion that he has had pneumonia since service is contradicted by the evidence of record.  The June 1975 note from Dr. A.P. indicates he had treated the Veteran in November 1958 instead for acute sinusitis, in June 1959 for an acute upper respiratory infection, and in February 1960 and March 1971 again for acute sinusitis.  His medical records do not show consistent or recurring complaints of respiratory-related symptoms for several years after service.  Therefore, the Board does not find his assertion of having a respiratory disorder since service to be credible.  As already explained, in the appropriate circumstance, such as here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Because pneumonia and mild obstructive lung disease are not chronic diseases according to § 3.309(a), the conditions are not eligible for presumptive service connection under 38 U.S.C.A. § 3.307(a) (2015).  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014).  There is no other evidence suggesting the Veteran's pneumonia in service was chronic, so as to have resulted in permanent disability or residuals, or that his mild obstructive lung disease now shown incepted during his service or is otherwise related or attributable to his service.  Indeed, there is not even the preliminary showing (also required) that he now have pneumonia or have at some point since or contemporaneous to the filing of his claim for this disease.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for compensation is filed, even if the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (further considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Accordingly, the preponderance of the evidence is against this claim also.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of pneumonia, including mild obstructive lung disease, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  TDIU

Lastly, the Veteran contends he is unable to work due to his bronchitis and residuals of pneumonia and, therefore, entitled to a TDIU.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met, so, too, as additional examples are disabilities affecting both upper or lower extremities.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to this benefit on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).

Here, though, the Veteran is not service-connected for any disabilities, including those he contends render him unable to work.  Therefore, he does not meet the criteria for a TDIU, either on a scheduler or extra-schedular basis.  Indeed, this TDIU claim must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim of entitlement to service connection for bronchitis is denied.

The claim of entitlement to service connection for residuals of pneumonia, including obstructive lung disease, is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


